Citation Nr: 1029878	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myositis.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for diabetes mellitus.

(An additional claim on appeal consisting of entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss, 
will be addressed in a separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In September 2007, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a video conference Board hearing.  A 
transcript of that hearing has been associated with the claims 
folder.

This matter was previously before the Board in January 2008, at 
which time it was remanded for additional development.  
Thereafter, the claim was adjudicated and denied by the Board in 
December 2008.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an April 
2009 Joint Motion for Remand, the parties (Veteran and VA) asked 
the Court to vacate the December 2008 Board decision and remand 
the case.  In an April 2009 Order, the Court granted the motion.  
Subsequently, the Board remanded the case for a second time in 
August 2009, following which a Supplemental Statement of the Case 
(SSOC) was issued in February 2010.  

The Board notes that additional evidence which was not 
accompanied by a waiver was added to the record subsequent to the 
SSOC issued in February 2010.  Applicable VA regulations require 
that pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  However, a review of this 
evidence reflects that it is favorable to the claim and assists 
in providing a basis for the grant of the claim.  Accordingly, 
the Board believes that referral to the RO of this evidence is 
not required and that a Remand for consideration of this evidence 
is unnecessary as adjudication of the claim at this point is both 
favorable and non-prejudicial to the claimant.  38 C.F.R. §§ 
19.37, 20.1304.   

The Board notes that the Veteran also provided testimony at a 
travel Board hearing held in February 2009, before a different 
VLJ; a transcript of that hearing is of record.  At that hearing, 
the only issue addressed was entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss, a claim which is 
also on appeal.  The law requires the VLJ who conducted the 
hearing to participate in the decision on appeal.  38 C.F.R. § 
20.707 (2009).  Accordingly, a separate Board decision will be 
issued by the VLJ who conducted the February 2009 hearing, 
addressing the claim on appeal involving entitlement to an 
evaluation in excess of 10 percent for bilateral hearing loss.  

The service connection claims for heart disease, hypertension, 
hiatal hernia and diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently manifested myositis has been etiologically linked by 
competent medical evidence and credible lay evidence to the 
Veteran's period of active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for myositis are met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Initially, the Board observes that the veteran's service 
treatment records (STRs) may not be entirely complete in this 
case.  Even prior to the enactment of the Veterans Claims 
Assistance Act of 2000, the United States Court of Appeals for 
Veterans Claims (Court) had held that in cases where the 
Veteran's STRs were unavailable/incomplete, through no fault of 
the veteran, there was a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this case, a formal finding of 
unavailability of the Veteran's complete STRs was made in 2005 
and the Veteran was informed of this fact.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate the claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice letters were sent to the Veteran in April, June and 
September 2005, as well as in April 2008 which addressed his 
service connection claim for myositis.  These letters appear to 
have satisfied the requirements of the VCAA.  The Board also 
notes that an April 2008 letter provided the Veteran with notice 
as required by the United States Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for myositis.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for myositis in 
March 2005, indicating that he has been treated for myositis from 
1955 to the present time.

The STRs are incomplete but include a pre-induction examination 
report which reflects that clinical evaluation of the spine and 
upper and lower extremities was normal.  The June 1955 separation 
examination report was similarly negative for any clinical 
abnormalities and noted that the veteran had no significant 
medical history.  In June and September 2005, the NPRC certified 
that most of the Veteran's STRs had been destroyed in a fire.  A 
formal finding of unavailability of STRs was made in September 
2005.

The Veteran's employment clinical records from the Stanford 
Linear Accelerator Center (SLAC) dated from 1968 to 1999 are on 
file.  It appears that some laboratory test results, including an 
Hb reading were made in April 1969.  The records show treatment 
for the following symptoms and conditions: thoracic facet 
syndrome (June 1969); hip pain (1971); left shoulder pain (1974); 
low back pain/muscle strain (1974); back/right hip pain (1979); 
thoracic back pain and right shoulder pain (1982); knee pain 
(1983); vague leg muscle pain (June 1988); right shoulder pain 
(1991); arthritic pain of the right knee (June 1993).

An entry dated in February 1974 indicates that the Veteran was 
referred for evaluation of left proximal trapezius muscle 
tenderness following an auto accident.  An assessment of strain 
was made and X-ray films were not taken.  A private medical 
report dated in 1979 reflects that the Veteran was seen for 
complaints of right-sided sciatic nerve pain.  The Veteran 
reported that he had never had such symptoms in the past.  An 
impression of midline disc affecting the L4-5 level with 
compression of the L5 nerve root was made.

A private medical report of May 1984 reflects that the Veteran 
was evaluated for problems including right sided radiating back 
pain since October 1983.  The assessments included right back 
pain of uncertain etiology and elevated CPK of unclear etiology.  
It was explained that this had been associated as a hereditary 
trait in patients who had a high risk of complications 
(hyperthermia) of anesthetics.  It was noted that there was a 
possibility that a diffuse muscle order was present, except that 
lack of symptoms made this unlikely.  When evaluated by Dr. B. in 
June 1984, the doctor wondered whether the Veteran's 
gynecomastia, abnormal liver function tests and CPK abnormalities 
might all be inter-related.

When seen in 1987, the Veteran complained of vague muscle pain 
which was assessed as various aches and pains with chronically 
elevated CPK of unclear etiology.  In October 1987, the Veteran 
underwent a muscle biopsy which revealed proximal myopathy of the 
lower extremities.  A diagnosis of myopathy, with minimal 
inflammatory changes, cannot rule-out toxic-metabolic disorder, 
was made.

Upon evaluation conducted in September 1988, the Veteran reported 
that his symptoms began 5 years previously when he experienced 
right scapula pain.  It was noted that upon consultation in 1984, 
elevated CPK levels were noted.  It was also documented that in 
1987, the Veteran then experienced symptoms of right scapular, 
flank and buttock pain at which point CPK was greatly elevated 
and ultimately a muscle biopsy revealed evidence of myopathy.  A 
diagnosis of myopathy, etiology unknown in a patient who has 
gynecomastia, abnormal liver function tests and low testosterone, 
was made.

The file contains records dated from 1996 from a private medical 
source which reflect that the Veteran was being followed for 
conditions including elevated CPK with mild myositis.  In March 
1996, clinical symptoms were notable for elevated CPK.

Private medical records dated from 1996 to 2004 reflect that the 
Veteran received treatment for polymyositis from Dr. J., Dr. L., 
Dr. F. and from Dr. S.  A record of Dr. L. dated in April 1996 
references that he had previously evaluated the Veteran for 
myopathy in 1987/1988 and believed that congenital myopathy was 
assessed at that time.  An October 1998 record indicates that the 
Veteran brought a note from SLAC dated in May 1984 which revealed 
elevated SGOT and LDH and low Hb going back to 1984 and as early 
as 1975.  The assessments included inflammatory myopathy and it 
was commented that looking back at LDH and SGOT measurements back 
as early as 1975, this had probably been going on for a long 
time.   

The file includes medical records of Dr. B. reflecting treatment 
for the Veteran's polymyositis throughout 2004 and 2005.  These 
records include a March 2004 evaluation report.  The history 
indicated that a diagnosis of inflammatory myopathy was initially 
made in the early 1980's based on the results of a muscle biopsy 
and nerve conduction studies.  It was reported that the Veteran 
initially had elevated creatinine phosphokinase (CPK) levels in 
the 1980's and was asymptomatic at that time.  In April 1996, the 
Veteran complained of weakness and his CPK level was over 4000 at 
that time; this was treated with Prednisone and the CPK level 
lowered considerably.  It was reported that since June 2003, the 
Veteran had been taking Methotrexate and Prednisone.  The doctor 
observed that the Veteran had other medical conditions including: 
coronary artery disease, non insulin-dependent diabetes mellitus, 
hypertension and peptic ulcer disease.  An assessment of a 20-
year history of polymyositis (diagnosed and treated) which did 
not appear to be active and which was under good control with a 
medication regime, was made.

In a statement provided by the Veteran in 2005, he indicated that 
in July 1955, shortly after discharge from service, he was 
evaluated by Dr. H. K. who told the veteran that the enzymes 
around his heart were high and believed that the Veteran might 
have a heart and/or muscle problems which might be service-
related.  The Veteran reported that he filed a VA disability 
claim in August 1955. The veteran stated that in 1960, during the 
course of an employment physical examination, his symptoms of 
fatigue and weakness were discussed.  The Veteran stated that 
examinations conducted between 1968 and 1999 revealed high CPK 
levels.  The Veteran indicated that he was first 
evaluated/treated for myositis/symptomatology of in 1981.

In a statement provided in August 2007, the Veteran indicated 
that he had been assigned to the Corps of Engineers as a 
construction engineer/demolition specialist. He reported that he 
had attended water purification school and believed that exposure 
to environmental chemicals during service was a factor in the 
development of polymyositis.  The Veteran noted that many 
scientists believed that exposure to environmental chemical was a 
factor in the development of polymyositis and opined that it was 
more likely than not that polymyositis occurred during his tour 
of duty in service because that is when he first experienced 
symptoms.

The Veteran presented testimony at a travel Board hearing held in 
September 2007.  He stated that he did not have any myopathy, 
polymyositis or myositis prior to service and reported that 
during the last 4 months of service, he was given light duty or 
no duty due to problems climbing and walking.  The Veteran 
indicated that he was also subject to chemical exposure during 
service from chlorine and during the course of his duties as a 
demolition specialist.  The Veteran indicated that just after 
being discharged from service, he was evaluated by a VA doctor 
who told him that he had a heart problem which might be service-
related.

The file contains a medical statement from Dr. B. dated in 
February 2008.  The doctor stated that the Veteran was a patient 
of his who was being treated for polymyositis.  Dr. B. opined 
that the Veteran's exposure to chemicals during his period of 
service from 1953 to 1955 could have precipitated his long 
history of muscle weakness secondary to muscle inflammation.

In June 2008, the Veteran submitted a copy of a VA examination of 
the muscles conducted in May 2008, which was accompanied by a 
waiver.  The report indicates that the claims file was reviewed.  
The examiner noted that Veteran's reported history of weakness 
and fatigue during service and of a doctor's findings of elevated 
enzymes around the heart in 1955 upon examination.  His reported 
history of exposure to toxins including chlorine in service was 
documented.  The examiner indicated that the first documentation 
that the CPK enzyme was clearly elevated was in 1968, with 
similar findings subsequently, but with normal EMG and nerve 
conduction studies in September 1987 and April 1996.  It was 
noted that the Veteran's muscle symptoms had been treated with 
Prednisone since 1984.  Physical examination revealed generalized 
muscular weakness, mobility problems and some functional 
impairment.

The VA examiner opined that it was much more likely than not that 
the Veteran had polymyositis.  He observed that the Veteran did 
not have symptoms in service or until 1984.  The examiner 
explained that polymyositis was a disease of unknown etiology 
which had not, to his knowledge, been associated with exposure to 
chemicals, including those involved with the process of water 
purification.  The examiner concluded that it was less likely 
than not that myositis began in service or during the Veteran's 
immediate post-service career, observing that the earliest well 
documented evidence of elevation of CPK levels was shown in the 
1980's.

In June 2009, the Veteran submitted additional evidence to the 
Board in support of his claim that his myositis symptoms first 
manifested during his period of active service.  Specifically, he 
submitted lay statements from his college roommates, who stated 
that between 1955 and 1959 they witnessed the Veteran being 
unable to walk due to muscle weakness in his legs.  The Veteran's 
former roommates also attested to the Veteran's frequent reports 
of being too tired or unfit to walk.

In September 2009, a VA examination of the muscles was conducted 
by the same examiner who had evaluated the Veteran in 2008.  The 
report indicates that the claims file was reviewed.  The 
Veteran's reported history of exposure to chemicals assigned 
water purification duties during service and possible exposure to 
toxins while working in swampy areas in service were documented.  
The report also noted that the Veteran mentioned being seen by a 
physician during the last 6 months of active duty service with 
complaints of muscle weakness and functional impairment, 
including difficulty walking or climbing stairs.  The report also 
reflected that the Veteran was reassigned from water purification 
duties to a less physical assignment, during his last 4 months of 
duty.  

The examiner observed that the Veteran's findings were certainly 
consistent with a diagnosis of polymyositis and added that 
documented information reflected that this was not diagnosed 
until 1984, based on notes indicating that the Veteran's symptoms 
were of recent onset.  The examiner explained that polymyositis 
was a disease of unknown etiology and noted that there was no 
documentation of chemical or toxic exposure which would cause 
muscle inflammation.  The examiner acknowledged that he could not 
say without resort to speculation whether the Veteran's myositis 
began in service or was the result of a disease or injury in 
service, to include exposure to environmental chemicals.  The 
examiner pointed out that exposure to environmental chemicals was 
not a frequently diagnosed concomitant finding in polymyositis.   

In September 2009, the Veteran's spouse submitted a statement 
indicating that since 1987, the Veteran's condition had 
deteriorated due to his muscle disorder.  A lay statement from a 
long-term acquaintance of the Veteran was also presented, 
recalling that in 1962, the Veteran had reported having muscle 
problems, due to which he sometimes missed work and could not 
participate in physical activities.  

In April 2010, additional evidence was added to the record which 
included a private medical opinion of Dr. B. dated in March 2010, 
indicating that he had been treating the Veteran for polymyositis 
since 2004.  Dr. B. indicated that he had reviewed the Veteran's 
medical records, to include a pathology report from Stanford 
University.  Dr. B. observed that the first documentation of CPK 
enzyme elevation was clearly documented in 1968.  Dr. B. also 
opined that the Veteran's exposure to chemicals while working for 
the Corps of Engineers as a construction engineer from August 
1953 to June 1955 could have precipitated his current long 
history of muscle weakness secondary to muscle inflammation and 
concluded that it was more likely than not that the Veteran's 
currently manifested myositis was connected to an in-service 
disease (polymyositis).  

Analysis

When, through no fault of the veteran, records under the control 
of the Government are unavailable, VA's duty then requires that 
VA advise the veteran of his right to support his claim by 
submitting alternate sources of evidence, including service 
medical personnel statements, or lay evidence, such as "buddy" 
affidavits or statements.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran has 
demonstrated actual knowledge of the fact that his records were 
destroyed, as indicated in the 2008 hearing transcript; 
additionally, VA specifically advised the Veteran of this fact 
and of the opportunity to support his claim with alternate forms 
of evidence, in a letter issued to him June 2005.

In a case such as this where it appears that veteran's STRs are 
incomplete, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the Veteran's claim.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the veteran's medical 
records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must 
be (1) evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, element (1) evidence of the currently claimed 
disability, myositis, is clearly established by a clinical 
diagnosis. 

With respect to element (2) evidence of service incurrence, the 
available STRs do include a separation examination report of 1955 
which revealed no clinical abnormalities.  According to Dr. B., 
the earliest documented complaints of muscle related problems 
were made in 1969 (although the Board could not a record 
substantiating this observation) and that the earliest irregular 
test results occurred between about 1969 and 1975.  Myopathy was 
initially diagnosed in 1987 and has been variously diagnosed 
since that time as myopathy, myositis and polymyositis.  

The Veteran has made statements and provided testimony to the 
effect that he suffered from muscle pain, weakness and functional 
impairment in service, which he believes represented the onset of 
myositis at that time.  He has also reported in-service exposure 
to environmental chemicals.  The Veteran's reports of 
experiencing muscle weakness and impairment and having been 
exposed to environmental chemicals in service are considered both 
competent and credible.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005) (the Veteran is considered to be competent to 
testify on factual matters of which he has first-hand knowledge).  

Accordingly, the critical question is whether myositis initially 
diagnosed after service is etiologically related to the Veteran's 
period of service or any incident therein. 

In an opinion offered in May 2008, a VA examiner concluded that 
it was less likely than not that myositis began in service or 
during the Veteran's immediate post-service career, observing 
that the earliest well documented evidence of elevation of CPK 
levels was shown in the 1980's and noting that the Veteran did 
not have symptoms in service or until 1984.  The examiner 
explained that polymyositis was a disease of unknown etiology 
which had not, to his knowledge, been associated with exposure to 
chemicals, including those involved with the process of water 
purification.  In 2009, the same VA examiner provided a less 
definitive opinion; this time, acknowledging that he could not 
say without resort to speculation whether the Veteran's myositis 
began in service or was the result of a disease or injury in 
service, to include exposure to environmental chemicals and 
pointing out that exposure to environmental chemicals was not a 
frequently diagnosed concomitant finding in polymyositis.  

More favorable to the Veteran's claim was a February 2008 medical 
statement from Dr. B. opining that the Veteran's exposure to 
chemicals during his period of service from 1953 to 1955 could 
have precipitated his long history of muscle weakness secondary 
to muscle inflammation.  Dr. B. provided a second opinion in 
2010, at which time he opined that the Veteran's exposure to 
chemicals while working for the Corps of Engineers as a 
construction engineer from August 1953 to June 1955 could have 
precipitated his current long history of muscle weakness 
secondary to muscle inflammation and accordingly, concluded that 
it was more likely than not that the Veteran's currently 
manifested myositis was connected to an in-service disease.  

The Court of Appeals for Veterans Claims (Court) has held that it 
is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches).  

In summary, the file contains a favorable medical opinion (Dr. B. 
- 2010); an unfavorable medical opinion (VA - 2008) and two 
medical opinions (Dr. B - 2008 and VA - 2009), which do not 
definitively link currently claimed myositis to service, to 
include chemical exposure therein, but do not foreclose that 
possibility either.  Factors for assessing the probative value of 
a medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In this case, both of 
the more definitive opinions are of essentially equal probative 
value, as both reports reflect review of the pertinent records 
and consideration of a credible history provided by the Veteran.  

The Board could Remand this case for another opinion to obtain a 
more clear indication of the relationship between the Veteran's 
claimed myositis and his period of service.  For instance, 
assuming the Veteran was told by a physician in 1955 that he had 
a high enzyme count resulting in a heart problem, a medical 
opinion could be sought as to the question of whether there is a 
connection between the myositis and heart disorders.  Moreover, 
as Dr. B. did not provide a basis for his opinion that exposures 
to chemical could result in myositis, a medical opinion could 
also be sought to clarify whether exposure to chemicals are a 
known etiological trigger for myositis.  However, in view of the 
attitude and tenor of the Joint Motion for Remand in this case, 
the evidence of record at this point is at least in relative 
equipoise as to whether currently claimed myositis is 
etiologically linked to the Veteran's period of service.  
Therefore, the Board concludes that a remand is not necessary 
here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an appellant's 
case, VA must provide an adequate statement of reasons or bases 
for its decision to pursue such development where such 
development could be reasonably construed as obtaining additional 
evidence for that purpose.)  

The Joint Motion for Remand found that the lay evidence in this 
case strongly suggests that the Veteran's muscle symptomatology 
has been chronic and continuous in and since service, an 
additional consideration which is supportive of the claim.  Of 
particular importance are the lay statements of the Veteran's 
friends from college, which support the Veteran's assertions that 
he had symptoms of myositis going back to 1955.  The medical 
evidence of joint and muscle pain since 1969 further bolsters his 
claim of muscle pain and weakness that has been persistent since 
service.  The Board must also consider the fact that much of the 
Veteran's STR's are missing.  And there is favorable medical 
evidence from Dr. B. that considered the Veteran's history with 
the available evidence.  While the Board finds Dr. B's medical 
opinion to be of dubious probity (See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship)), the Board finds 
that it nonetheless must be taken into consideration in view of 
the reliance the Joint Motion for Remand placed on the lay 
evidence in this case.  

Resolving doubt in favor of the Veteran, the Board concludes that 
service connection for myositis is warranted.  See 38 C.F.R. 
§ 3.102.  Accordingly, the claim is granted.


ORDER

Entitlement to service connection for myositis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

In January 2009, the RO issued a rating decision denying service 
connection claims for heart disease, hypertension, hiatal hernia 
and diabetes mellitus.  In March 2009, VA received a statement 
from the Veteran expressing disagreement with that decision with 
respect to all four of the claims denied therein.  The March 2009 
statement sufficiently meets the definition of a NOD.

An NOD is defined as a written communication from a claimant or 
his/her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (here, the RO) and a desire to contest the result.  
38 C.F.R. § 20.201 (2009).  While special wording is not 
required, the NOD must be in writing and in terms that can be 
reasonably construed as a disagreement with that determination 
and a desire for appellate review.  Id.  A veteran must file a 
NOD with a determination by the agency of original jurisdiction 
within one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no requirement 
in the regulation that the date of rating action at issue be 
specified in a NOD.  Here, the written statement provided by the 
Veteran received by VA in March 2009 was timely and clearly 
expressed dissatisfaction with the denial of all of the claims 
addressed in the January 2009 rating decision, hence the 
statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a circumstance 
renders a claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009).  To date, the RO 
has not issued an SOC with respect to any of the four service 
connection claims denied in the January 2009 rating decision.  
Under these circumstances, the Board has no discretion and is 
obliged to remand these claims to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  However, these 
claims will be returned to the Board for appellate consideration 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the claims 
of entitlement to service connection for 
heart disease, hypertension, hiatal hernia 
and diabetes mellitus.  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over any of 
these issues, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 (2009).  
If, and only if, the Veteran perfects the 
appeal as to one or more of the claims, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


